DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1-7, 12-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiu et al., (US Pat. Appln. Pub. 2018/0366429, hereinafter Chiu).

Regarding claim 1, Chiu discloses integrated circuit (IC) package (ICP), comprising:
a first metallization structure (MS)/redistribution layer structure/RDLS comprising conventional plurality of traces and interconnects including at least one first interconnect layer /IL (see 606 in Fig. 6, IL not numerically referenced in Fig. 6; para 0076, 0092);           
 a second MS/RDLS comprising conventional plurality of traces and interconnects including at least one second IL (see 608 in Fig. 6, IL not numerically referenced in Fig. 6; para 0076, 0092); and 
an IC die module (602, 604 in Fig. 6; para 0092) disposed between the first MS and the second MS, the IC die module comprising: 
a first IC die (602 in Fig. 6; para 0092) comprising a first active/bottom surface and a first non-active/top surface; and 
a second IC die (604 in Fig. 6; para 0092) comprising a second active/top surface and a second non-active/bottom; the first non-active surface of the first IC die is directly coupled (para 0092, 0075) to the second non-active surface of the second IC die; 
the first active surface of the first IC die is electrically coupled to a first IL (602 and the respective IL on 606 respectively in Fig. 6; para 0092, 0076) of the at least one first IL of the first MS; and 
the second active surface of the second IC die is electrically coupled to a second IL (604 and the respective IL on 608 respectively in Fig. 6para 0092, 0076) of the at least one second IL of the second MS                                                  
(Fig. 6). 

Regarding claim 2, Chiu discloses the entire claimed structure as applied to claim 1 above, including:
the first MS is disposed in a first horizontal plane, the second MS is disposed in a second horizontal plane parallel to the first horizontal plane (see 606 and 608 respectively in Fig. 6); 
the first IC die is disposed in a third horizontal plane parallel to the first horizontal plane (602 and 606 respectively in Fig. 6); and 
the second IC die is disposed in the second horizontal plane parallel to the first horizontal plane (604 and 606 respectively in Fig. 6).

Regarding claims 3-4 respectively, Chiu discloses the entire claimed structure as applied to claim 1 above, including:
the first MS comprises a first redistribution layer (RDL) structure; and the second MS comprises a second RDL structure (RDLs 606 and 608 respectively in Fig. 6, para 0092); and  
the first MS comprises a first package substrate; and the second MS comprises a second package substrate (606 and 608 comprising respective conventional insulating layers in Fig. 6; para 0076).

Regarding claim 5, Chiu discloses the entire claimed structure as applied to claim 1 above, including:
the first active surface of the first IC die comprises a first bottom, active surface; the first non-active surface of the first IC die comprises a first top, non-active surface (see 602 in Fig. 6; para 0092); and 
the second active surface of the second IC die comprises a second bottom, active surface; and the second non-active surface of the second IC die comprises a second top, non-active surface (see 606 in Fig. 6; para 0092).

Regarding claims 6-7 respectively, Meyer discloses the entire claimed structure as applied to claim 1 above, including:
the first IC die further comprises at least one first die interconnect exposed from the first active surface; the second IC die further comprises at least one second die interconnect exposed from the second active surface (see para 0076, contact pads on the ICs not numerically referenced in Fig. 6);
 the at least one first die interconnect electrically coupled to the at least one first IL; and the at least one second die interconnect electrically coupled to the at least one second IL (Fig. 7; para 0076);
-	the first MS comprises at least one first substrate interconnect electrically coupled to the at least one first IL (substrate interconnects not numerically referenced in see Fig. 6; para 0076), the second MS further comprises at least second substrate interconnect electrically coupled to the at least one second IL (see Fig. 6; para 0076); and 
-	the at least one first die interconnect is electrically coupled to the at least one first substrate interconnect to be electrically coupled to the at least one first IL, and the at least one second die interconnect is electrically coupled to the at least one 
Regarding claim 12, Chiu discloses the entire claimed structure as applied to claim 1 above, including a conventional adhesive (not numerically referenced in see 6; para 0075) between the first non-active surface of the first IC die and the second non-active surface of the second IC die to bond the first active surface of the first IC die and the second non-active surface of the second IC die. 

Regarding claim 13, Chiu discloses the entire claimed structure as applied to claim 1 above, and further discloses a configuration including a third IC die comprising a third active/top surface and a third non-active/bottom surface; a portion of the third non-active surface of the third IC die is directly coupled to a portion of the first non-active/top surface of a first IC die; and the third non-active active surface of the third IC die is electrically coupled to the at least one second IL of the second MS (see the configuration of 124-3 and 124-1 between 106 and 122 in Fig. 1; para 0074-0076).

Regarding claim 14, Chiu discloses the entire claimed structure as applied to claim 1 above, and further discloses the ICP comprising a plurality of dies including a conventional passive electrical device disposed as required (adjacent to the first IC die and the second IC die), to provide an electrical coupling to the at least one first IL of the first MS structure, or the at least one second IL of the second MS, as required (see para 0062).

Regarding claims 15-16 respectively, Chiu discloses the entire claimed structure as applied to claim 1 above, and further discloses:
a plurality of vertical interconnect access (via/post) disposed adjacent to stacked dies; the at least one via (see post/pillar 126-3 in Fig. 1; para 0078) electrically coupled to a first IL of the at least one first IL of the first MS, and a second IL of the at least one second IL of the second MS (see 126-3, 106 and 122 respectively in Fig. 6; para 0076-0078); and 
conventional solder bumps (see 112 connected to 106 in Fig. 1; para 0080) electrically coupled to the respective/IL of the first MS.

Regarding claim 17, Chiu discloses the entire claimed structure as applied to claim 1 above, including the ICP being integrated into conventional devices including memory storage, a server/controller, power switching/communication device, etc., as required (see para 0002-0003). 

Regarding claim 18, Meyer discloses integrated circuit (IC) package (ICP) and a method of fabricating the ICP, comprising:
fabricating a first metallization structure (MS) )/redistribution layer structure/RDLS comprising conventional plurality of traces and interconnects including at least one first interconnect layer /IL (see 606 in Fig. 6, IL not numerically referenced in Fig. 6; para 0076, 0092);           
fabricating a second MS/RDLS comprising conventional plurality of traces and interconnects including at least one second IL (see 608 in Fig. 6, IL not numerically referenced in Fig. 6; para 0076, 0092); and 
fabricating an IC die module (602, 604 in Fig. 6; para 0092) disposed between the first MS and the second MS, the IC die module comprising: 
providing a first IC die (602 in Fig. 6; para 0092) comprising a first active/bottom surface and a first non-active/top surface; and 
providing a second IC die (604 in Fig. 6; para 0092) comprising a second active/top surface and a second non-active/bottom surface;
directly coupling the first non-active surface of the IC die to the second non-active surface of the second IC die (Fig. 6; para 0092, 0075);   
electrically coupling the first active surface of the first IC die to a first IL of the at least one first IL of the first MS (602 and the respective IL on 606 respectively in Fig. 6; para 0092, 0076); and 
electrically coupling the second active surface of the second IC die to a first IL of the at least one second IL of the second MS (602 and the respective IL on 606 respectively in Fig. 6; para 0092, 0076)                                                  
(Fig. 6). 

Regarding claim 21, Meyer discloses the entire claimed method as applied to claim 18 above, including disposing a mold material (an encapsulating material 127 in Fig. 1, 6; para 0078) over the first IC die and second IC die.
 
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al., (US Pat. Appln. Pub. 2018/0366429, hereinafter Chiu). 

Regarding claims 9-11, Chiu teaches substantially the entire claimed structure as applied to claims 1-2 above, but fail to teach: a) a height of the first metallization structure in a height axis direction perpendicular to the first horizontal plane is between 15- 150 microns, and a height of the second metallization structure in the height axis direction perpendicular to the first horizontal plane is between 15- 150 microns; b) a height of the IC die module in the height axis direction perpendicular to the first horizontal plane is between 100- 600 microns, and/or c) a ratio of a height of the IC die module in a height axis direction perpendicular to the first horizontal plane, and the 
 	The determination of parameters including dimensions (height/thickness, length, width, etc.), spacing, pitch, a total number, a ratio of the dimensions, etc., in a device module/die, substrate, MS, insulating dielectric/wiring layers, contacts/pads, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired electrical, thermal and mechanical performance and an overall package dimensions with reduced stress in an IC package. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to select the elements to incorporate a)- c), so that the electrical performance with reduced stress can be achieved and the reliability can be improved in Chiu’s IC package.
					Allowable Subject Matter
5.	Claims 19 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 26-31 are allowed.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance:
The references of record either alone or in combination, do not teach the limitations “fabricating an IC die module disposed between the first metallization structure and the second metallization structure”, “directly coupling the first non-active surface of the first 

Response to Arguments
7.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811